This case was appealed to this court, and the appeal was dismissed for want of prosecution. The case now comes on on motion of the defendant in error for a judgment against the sureties on the supersedeas bond under the provisions of chapter 249, Session Laws of 1915. The motion is sustained.
Judgment is therefore entered in favor of the defendant in error, John S. Hunter, and against Harry P. Hickey, surety on the supersedeas bond of plaintiffs in error, in the sum of $966.28, with interest at 6 per cent. per annum from June 2, 1914, and all costs in the lower court, together with the costs incurred in this court.
By the Court: It is so ordered.